DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3, 5-9, 12, 15, and 18 are currently pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2021 has been entered. 
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-9, 12, and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Beatty US Publication 2008/0234564 (hereinafter Beatty) or, in the alternative, under 35 U.S.C. 103 as obvious over Beatty in view of Wang et al. US Patent 5,462,545 (hereinafter Wang). 
Regarding claim 1, Beatty discloses an electrophysiology medical device (abstract, Figures 3-4), comprising: a catheter shaft including a distal end portion (element 94, see also Figure 4), wherein the distal end portion includes a sensing assembly having a plurality of mapping electrodes (electrodes 88, see Figure 

    PNG
    media_image1.png
    639
    597
    media_image1.png
    Greyscale

Beatty teaches that the distances for the electrodes are in fact different as shown above, the term “variable” suggests that they can change. The skilled artisan could reasonably consider the minimal movement of the electrodes (84) on the splines due to flexing of the splines during placement and/or due to movement caused by the heart walls to be “variable”, in the alternate Wang explicitly teaches that this can be accomplished by energizing any of the electrodes (80) to act as the current-carrying 
Regarding claim 5, Beatty discloses that the sensing assembly includes a plurality of splines (splines 82, see Figure 4), and wherein the plurality of mapping electrodes are disposed on the plurality of splines (Figure 4 electrodes 88, see also [0042]).
Regarding claim 6, Beatty discloses that the sensing assembly includes a plurality of splines (splines 82, see Figure 4), and wherein the plurality of splines includes an outwardly facing surface (splines 82 include surfaces facing all directions), and wherein the plurality of mapping electrodes are disposed on the outwardly facing surface (electrodes 88, as per Figure 4)
Regarding claim 7, Beatty discloses that the sensing assembly includes a plurality of splines (splines 82), and wherein the plurality of splines are arranged in a basket (Figure 4, see also [0042]).
Regarding claim 8, Beatty discloses that each mapping electrode in the plurality of mapping electrodes is designed to sequentially and/or simultaneously operate in a sensing configuration and a current-carrying configuration ([0045]-[0046] which details monitoring the impedance which is measured as a flow from one electrode to another; 
Regarding claim 9, Beatty discloses a display that is configured to display the first parameter on a display ([0002] which can show the catheter’s location with respect to the mapped heart chambers).
Regarding claim 12, see contents of rejected claim 1 above.
Regarding claim 18, Beatty discloses an electrophysiology medical device, comprising: a catheter shaft including a distal end portion wherein the distal end portion includes a sensing assembly (Figure 4, shaft is unlabeled but shown and labeled at 94 in Figure 3); the sensing assembly having a plurality of electrodes (electrodes 84), wherein the plurality of electrodes includes four or more terminals (Figure 4 shows about 20 terminals at electrodes 84); wherein the four or more terminals includes one or more current-carrying electrodes and one or more sensing electrodes (electrodes 84 and 88, see Figure 4), the one or more sensing electrodes configured to be positioned at variable distances relative to a position of the one or more current-carrying electrode (as mentioned above), wherein the one or more current-carrying electrodes, the one or more sensing electrodes, or both includes a mapping electrode (the sensing electrodes 84 are used to ultimately map the heart (abstract and [0006] which mentions the mapping functionality of the electrodes); wherein the four or more terminals are designed to measure at least one electrical characteristic, wherein the at least one electrical characteristic is a voltage and an impedance (Figure 5 and the terminals were mentioned above, see also [0045]-[0046] regarding the processing); and a processor coupled to the sensing assembly (processor 34), wherein the processor is 
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Beatty in view of Wang, as applied to claims 1 and 12, and in further view of Hauck et al. US Publication 2014/0364715 (hereinafter Hauck).
Regarding claims 3 and 15, Beatty discloses that the electrophysiology device is configured to sense tissue contact ([0045]-[0046] via electrodes 88), which sensing includes sensing a first and second voltage potential between two sets of electrodes ([0046], see also Figure 5 which details sensing the voltage), but is silent on one of them being a return electrode. Wang teaches that each electrode on the catheter can perform either of the above claimed tasks (current-carrying or sensing, see col. 2 lines 35-47, col. 6 lines 60-67, and col. 7 lines 38-53), but is also silent on specific return electrodes (skin).
Hauck teaches an impedance monitoring catheter that includes pairing sensing electrodes with return electrodes ([0061]-[0064] and Figure 6, which shows return electrodes on the skin that receive the sensed voltages). It would have been obvious to the skilled artisan before the effective filing date to utilize the return electrodes as taught by Hauck with the device of Beatty and Wang in order to aid in mapping the heart by providing axes specific electric fields (Hauck [0063]).
Response to Arguments
Applicant’s arguments with respect to claims 1, 12, and 18 have been considered but are moot in view of the new ground(s) of rejection. New art has been applied above to remedy any deficiencies in the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794